To vacate orders setting aside defaults taken by plaintiffs for want of pleas.
Denied November 21, 1894, with costs.
Plaintiffs had ignored defendants’ demands for bills of particulars, had taken their defaults, which had been set aside, and plaintiffs were ordered to furnish such bills. Plaintiffs then furnished bills of particulars which defendants regarded as insufficient, and so notified plaintiffs’ attorney.
Defendants neglected to plead and plaintiffs entered defaults the second time.
Defendants then moved that plaintiffs be non-suited for failure to furnish bills of particulars. The court, upon that hearing, determined that -the bills were insufficient, set aside the defaults and ordered further bills to be furnished, and it is of this action that relators complain.